       Case 6:20-cv-00487-ADA Document 47-1 Filed 12/04/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

                                                         C.A. NO. 6:20-cv-00487-ADA
WSOU INVESTMENTS LLC D/B/A BRAZOS                §
                                                         C.A. NO. 6:20-cv-00488-ADA
LICENSING AND DEVELOPMENT,                       §
                                                         C.A. NO. 6:20-cv-00489-ADA
                Plaintiff,                       §       C.A. NO. 6:20-cv-00490-ADA
                                                 §       C.A. NO. 6:20-cv-00491-ADA
v.                                               §       C.A. NO. 6:20-cv-00492-ADA
                                                 §       C.A. NO. 6:20-cv-00493-ADA
ZTE CORPORATION, ZTE (USA) INC. AND              §       C.A. NO. 6:20-cv-00494-ADA
ZTE (TX), INC.,                                  §       C.A. NO. 6:20-cv-00495-ADA
                Defendants.                      §       C.A. NO. 6:20-cv-00496-ADA
                                                 §       C.A. NO. 6:20-cv-00497-ADA

                        DECLARATION OF JAMES RAY WOOD

       The undersigned Declarant, JAMES RAY WOOD, of lawful age, hereby declares,
deposes and states as follows, under penalty of perjury:

       1.      I am Chief Patent Counsel for Defendant ZTE (USA), Inc. and have personal

knowledge of the matters asserted in this Declaration.

       2.     ZTE (USA) Inc. is a New Jersey Corporation and has been since its incorporation.

       3.      ZTE (USA) Inc.’s principal place of business is located in the Northern District

of Texas, at 2425 North Central Expressway, Suite 800, Richardson, Dallas County, Texas; this

is ZTE (USA) Inc.’s only place of business in Texas.

       4.     ZTE (USA) Inc. did maintain a physical location at River Place Corporate Park,

Building I, 6500 River Place Boulevard, Austin, Texas 78730 until July 31, 2015; after that date,

however, ZTE (USA) Inc. has not maintained this location or any other physical location in the

Western District of Texas. ZTE (USA) Inc. does not now have, and has not at any time since at

least as early as July 31, 2015, had any place of business (including without limitation any

physical place of business, any regular and established place of business, or any place of


                                           Page 1 of 4
        Case 6:20-cv-00487-ADA Document 47-1 Filed 12/04/20 Page 2 of 4




business of ZTE (USA) Inc. within the Western District of Texas.

        5.      ZTE (USA) Inc. has not paid property taxes in the Western District of Texas

since at least July 31, 2015 after ZTE (USA) Inc. no longer maintained a physical location in

the district.

        6.      ZTE (USA) Inc. uses, sells, offers for sale, imports, markets, distributes,

installs, services, and supports telecommunications equipment in the U.S. including handsets

and network devices, including online sales; ZTE (USA) Inc. does not make, sell, or offer for

sale any handsets or network devices (whether for end use, distribution, third-party

demonstrations, qualification testing, or any other commercial purpose; whether accused in

any of these cases or not; and whether sold or offered for sale in the United States or not)

from the Western District of Texas.

        7.      ZTE (USA) Inc. does not conduct any business (including any banking

activities), out of any location in the Western District of Texas; and has not marketed, advertised,

or made representations that it has any place of business, address, telephone listing, storefront,

or sign on any building in the Western District of Texas since at least since July 31, 2015,

including without limitation telephone directories and websites.

        8.      ZTE (USA) Inc. has no regular and established place of business in the Western

District of Texas.

        9.      ZTE (USA) Inc. has no physical presence, such as a storefront, physical facility,

or owned, leased, or rented office space, in the Western District of Texas.

        10.     ZTE (USA) Inc. has no employees, directors, or other personnel in the Western

District of Texas conducting its business.

        11.     ZTE (USA) Inc. stores no literature, documents, stock, displays, samples,



                                             Page 2 of 4
       Case 6:20-cv-00487-ADA Document 47-1 Filed 12/04/20 Page 3 of 4




products or any other likely sources of proof in this litigation in the Western District of Texas;

most discoverable documents and information within the possession, custody, or control of ZTE

(USA) Inc. will be located in one of two places: (i) financial, marketing, and technical data are

stored at the company’s principal place of business in Richardson, Dallas County, Texas; and (ii)

technical documents and source code are stored at the Upshaw PLLC law firm in Dallas County, Texas.

        12.     ZTE (USA) Inc. is a wholly owned subsidiary of ZTE Corporation. ZTE (USA)

Inc. is a company distinct and separate from ZTE Corporation, from ZTE (TX) Inc., and from

all other companies and maintains separate books and records, separate bank accounts, and

separate assets, as well as other corporate formalities.

        13.     ZTE (USA) Inc. has no agents assisting in production, storage, transport, and

exchange of goods or services or otherwise carrying out the business of ZTE (USA) Inc. in the

Western District of Texas.

        14.     ZTE (USA) Inc. does not provide any commercial services in the Western

District of Texas.

        15.     ZTE (USA) Inc. has no bank accounts in the Western District of Texas.

        16.     ZTE (USA) Inc. has no presence in the Western District of Texas, including any

likely witnesses in this litigation.

        17.     ZTE (USA) Inc. does not own, lease, operate, manage, maintain, or otherwise

exercise possession or control over offices, warehouses, stores, servers, computers, furniture,

storage facilities, distribution facilities, post boxes, showrooms, manufacturing facilities, or

other facilities, or other real or personal property in the Western District of Texas.

        18.     ZTE (USA) Inc. is not recruiting employees from the Western District of Texas.




                                             Page 3 of 4
     Case 6:20-cv-00487-ADA Document 47-1 Filed 12/04/20 Page 4 of 4


I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT TO THE BEST OF MY KNOWLEDGE AND BELIEF.

     EXECUTED this 3rd day of December, 2020.


                                           /James Ray Wood/
                                     JAMES RAY WOOD, DECLARANT




                                   Page 4 of 4
